              Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_____________________________________
JASON PETRILLO                         :
111B Wasson Avenue                     :   CIVIL ACTION
Dubois, PA 15801                       :
                                       :   CASE NO.: ________
              Plaintiff,               :
       v.                              :
                                       :   JURY TRIAL DEMANDED
OWENS BROCKWAY GLASS                   :
CONTAINER, INC.                        :
1 Michael Owens Way                    :
Perrysburg, Ohio 43551-2999            :
1 Michael Owens Way                    :
              Defendant.               :
____________________________________ :

                                      CIVIL ACTION COMPLAINT

         Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

         1.       This action has been initiated by Jason Petrillo (hereinafter referred to as

                                                                 Owens-Brockway Glass Container, Inc.

(hereinafter                                    unless indicated otherwise) for violations of the Americans

with Disabilities Act, as amended- 42 U.S.C. §12101                         and the Family and Medical Leave

Act- 29 U.S.C. §2601                       Plaintiff was discriminated against because of his actual and/or

perceived disabilities and retaliated against for requesting accommodations. Defendant also

                                            As a direct consequence of Defendant                 unlawful actions,

Plaintiff seeks damages as set forth herein.




1
  Plaintiff dual filed his EEOC Charge of Discrimination with the Pennsylvania Human Relations Commission
                                             complaint to include PHRA claims pending before the PHRC once such
claims are fully and administratively exhausted. These claims will identically mirror claims already filed herein (with
no separate distinctions in allegations). This footnote is included for notice purposes only.
             Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 2 of 8




                                  JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. Any state claims amended herein or included would be



    same common nucleus of operative facts

        3.      This Court may properly maintain personal jurisdiction over Defendant because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

over Defendant to comply with traditional notions of fair play and substantial justice, satisfying

the standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this District

because actions underlying this case occurred in this District and Defendant is deemed to reside

where they are subject to personal jurisdiction, rendering Defendant herein as well.

                                              PARTIES

        5.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.      Plaintiff is an adult male residing in DuBois, Pennsylvania.

        7.      Owens-Brockway Glass Container, Inc. is a company that manufactures and sells

glass containers.

        8.      At all times relevant herein, Defendant acted by and through their agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.




                                                   2
             Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 3 of 8




        9.       Plaintiff exhausted his administrative remedies regarding his ADA claims by timely

filing a Charge of Discrimination with the Equal Employment Opportunity Commission

                                              within 90 days of receiving a right-to-sue letter.

                                      FACTUAL BACKGROUND

        10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.      Plaintiff is an adult male.

        12.      Plaintiff was hired by Defendant in or about June 2016.

        13.      Throughout his employment, Plaintiff worked full-time as a furnace/tank attendant

at Defendant Brockway, PA location.

        14.      Plaintiff was qualified for this job because he has the requisite skill and experience

to perform it.

        15.      At the time of his termination in January 2020, Plaintiff worked primarily in the

tank floor department.

        16.      Plaintiff was supervised by Plant Assistant Superintendent, Ron Benninger and

Shift Foreman, Bryan Baughman.

        17.      At all times relevant herein, Plaintiff has suffered from health/medical conditions,

including

        18.      Plaintiff has obtained medical treatment for these conditions, as these conditions

interfere with and substan                                       activities, including but not limited to,

sleeping, breathing, blood pressure, concentrating, focusing and, at times, working.2



2

          and/or substantially limits but merely contains examples of some of the daily life activities which are
affected and limited.


                                                       3
          Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 4 of 8




       19.

issues, unconsciousness, extreme fatigue, headaches, and poor focus and concentration.

       20.       Plaintiff disclosed his medical conditions and its effects to Defendants.

       21.       Despite his medical conditions and their effects on Plaintiff, Plaintiff was still able

to perform all the essential functions of his job, with accommodations.

       22.       In or about August of 2018, Plaintiff informed Mr. Benninger that he had been



       23.       Plaintiff was placed on antibiotics, but he began to suffer from symptoms of severe

fatigue and sleepiness.

       24.       As a result, he arrived for work late a few times.

       25.       Plaintiff informed Benninger that he was undergoing treatment and diagnostic

testing with a physician to try to determine why he remained ill and fatigued and that his minimal

lateness was medically related.

       26        Plaintiff was unaware that he could request medical leave or FMLA to cover time

off to treat and care for his disabilities or to cover his medically-related lateness, and at no time

did Defendant offer Plaintiff FMLA leave, notify Plaintiff of his FMLA rights, designate his

absences as FMLA-qualifying/excused or otherwise communicate with Plaintiff about FMLA or

medical leave.

       27.       Rather, in or about 2019, Defendant issued Plaintiff written discipline for his

medically related lateness.

       28.       Thereafter, Plaintiff continued to perform his duties satisfactorily for several

months, as he was attempting to manage his health conditions and its serious effects on him.




                                                   4
          Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 5 of 8




       29.     In or about November 2019, Plaintiff was issued a written discipline from

Baughman for purportedly falling asleep while standing up.

       30.     As a result, Plaintiff continued to seek medical treatment for his conditions,

including being prescribed B-12 shots and a home sleep study and then being referred for a more

intensive in-lab sleep study.

       31.     Plaintiff kept Defendant informed about his medical conditions and the treatment

he was undergoing, including but not limited to, telling Berringer that he was undergoing a sleep

study and ongoing treatment for his health conditions.

       32.     On or about January 25, 2020, as Plaintiff was working his overnight shift,

Baughman accused Plaintiff of sleeping during his shift.

       33.     Baughman then informed Plaintiff that he was being suspended pending

termination.

       34.     Shortly t                                                   of severe sleep apnea

and obstructive breathing and Plaintiff was prescribed a CPAP machine, which he began using.

       35.     Plaintiff then provided Defendant medical documentation regarding his condition

and treatment, and informed Defendant of the status of his medical conditions, that he was

obtaining treatment and was able to return to work; however, Defendant has not returned him to

work or otherwise reached out to him to return to work.

       36.     Thus, Defendant effectively terminated Plaintiff and failed to allow him to return

to work or re-hire him.

       37.     Based on the foregoing, Plaintiff was terminated and not reinstated by Defendant

because of his actual/perceived/record of health conditions, his requested accommodations and

need for FMLA leave. Defendant also failed to accommodate Plaintiff under the ADA or engage




                                                5
            Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 6 of 8




in any interactive process with Plaintiff to determine what, if any, accommodations could be

provided.

                                             Count I
                Violations of Americans with Disabilities Act, as amended
        (Actual/Perceived Disability Discrimination; Retaliation; Failure to Accommodate)

          38.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          39.    Plaintiff suffers from qualifying disabilities.

          40.    Plaintiff was qualified to perform the essential functions of his job, with reasonable

accommodations, including but not limited to a short medical leave and/or limited time off from

work.

          41.    Plaintiff requested accommodations, including permission to be infrequently late

to work and for time off to obtain medical treatment for his medical conditions.

          42.    Defendant failed to accommodate Plaintiff, terminated him and failed to re-hire or

reinstate him because of his actual and/or perceived medical conditions and in retaliation for

requesting accommodations.

          43.    These actions constitute violations of the ADA, as amended.

                                                    Count II

                                       (Interference and Retaliation)

          44.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          45.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).




                                                    6
          Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 7 of 8




       46.     Plaintiff requested leave from Defendant, his employer, with whom he had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

       47.     Plaintiff had at least 1,250 hours of service with Defendant during the year prior to

his request/need for medical leave.

       48.     Defendant is engaged in an industry affecting commerce and employ fifty (50) or

more employees for each working day during each of the twenty (20) or more calendar work weeks

in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

       49.     Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

       50.     Defendant committed interference and retaliation violations of the FMLA by: (1)

terminating/not reinstating Plaintiff for requesting and/or exercising his FMLA rights and/or for

needing and/or taking FMLA-

  making the decision to terminate him; (3) terminating Plaintiff to intimidate him and/or prevent

him from taking FMLA-qualifying leave in the future; (4) failing to properly notify and inform

Plaintiff of his FMLA rights;

                   and/or (6) engaging in conduct which discouraged Plaintiff from exercising his

FMLA rights and which would discourage, dissuade and/or chill a reasonable person          desire to

request and/or take FMLA leave.

       51.     These actions as aforesaid constitute violations of the FMLA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant




                                                 7
            Case 4:21-cv-00158-MWB Document 1 Filed 01/28/21 Page 8 of 8




illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement, and seniority.

       B.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for their willful,

deliberate, malicious and outrageous conduct and to deter Defendants or other employers from

engaging in such misconduct in the future;

       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

       D.      Plaintiff is to be awarded liquidated damages pursuant to the FMLA for

Defendant unlawful conduct;

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

                                           federal and state law.

       F.      Plaintiff is to receive a trial by jury as requested in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                               By:    /s/ Ari R. Karpf
                                                      Ari R. Karpf, Esq.
                                                      Jeremy M. Cerutti, Esq.
                                                      3331 Street Road
                                                      Two Greenwood Square
                                                      Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801


Dated: January 28, 2021




                                                  8
